Citation Nr: 0625716	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD) for 
purposes of entitlement to accrued benefits.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) for purposes of entitlement 
to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  He served in Vietnam and was awarded the Combat 
Infantryman Badge.  He died in September 2000.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

As noted above, the veteran died in September 2000.  At the 
time of his death, the veteran had claims pending for an 
increased rating for PTSD and entitlement to TDIU.  Shortly 
after his death, the RO received the appellant's claim for 
accrued benefits, based on the predicate increased rating and 
TDIU claims.  The November 2002 rating decision denied each 
claim, and the appellant duly perfected an appeal.

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
attorney in June 2006.  Taking into consideration the 
appellant's failing health, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

The November 2002 rating decision also granted service 
connection for lung cancer, for purposes of accrued benefits, 
and assigned a 100 percent disability rating therefor, 
effective June 16, 2000.  The same decision awarded the 
appellant an earlier effective date for service connection 
for the cause of the veteran's death and eligibility for 
Dependents' Educational Assistance (DEA) benefits (service 
connection for the cause of death and entitlement to DEA 
benefits was previously granted in a May 2002 rating 
decision).  To the Board's knowledge, the appellant has not 
disagreed with those aspects of the November 2002 rating 
decision, and those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran died in September 2000.  At the time of his 
death, there was pending a claim for an increased rating for 
PTSD and entitlement to TDIU.

2.  The medical and other evidence of record shows that, at 
the time of his death, the veteran's PTSD was manifested by 
social isolation, irritability, and the inability to maintain 
effective relationships or adapt to stress in a worklike 
setting.  

3.  The medical and other evidence of record shows that, at 
the time of his death, the veteran was unable to secure or 
follow a substantially gainful occupation due to his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for PTSD have been met, and the appellant is entitled 
to accrued benefits to that extent.  38 U.S.C.A. §§ 1155, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.130, Diagnostic Code 
9411 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).  

3.  The criteria for TDIU have been met, and the appellant is 
entitled to accrued benefits to that extent.  38 U.S.C.A. 
§§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
3.1000, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to accrued benefits, 
based on claims pending at the time of the veteran's death 
for an increased rating for PTSD and entitlement to TDIU.  
The appellant essentially contends that the symptomatology 
associated with veteran's PTSD was more severe than that 
contemplated by the 30 percent disability rating in effect at 
the time of his death.  She further contends that the 
veteran's service-connected disability precluded employment.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Board observes at this juncture that as discussed below 
the outcome of the two accrued benefits claims on appeal 
rests exclusively on evidence which was in the claims folder 
at the time of the veteran's death.  Thus, there is no need 
to assist the appellant in the development of her claim, 
because nothing new could be added to the file which would 
have a bearing on the outcome.  VCAA notice is therefore 
unnecessary.  That is, because there is no indication that 
there exists, or could exist, any evidence which would have 
an effect on the outcome of this case, no VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant]. 

In any event, as discussed immediately below the appellant 
did in fact receive VCAA notice.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  

A letter was sent to the appellant in December 2004 which was 
specifically intended to address the requirements of the 
VCAA.  The December 2004 letter from the RO specifically 
notified the appellant that to support a claim for accrued 
benefits, the evidence must show:

1.  Benefits were due the claimant based on existing 
ratings, or decisions, or evidence in VA's possession at 
the time of death; but, the benefits were not paid 
before the claimant's death

      AND
	
2.  You are the surviving spouse, child of the veteran, 
or dependent parent of the deceased veteran

      OR

      3.  You paid the expenses of the deceased claimant's 
last sickness and burial.  

(emphasis as in original).  

The December 2004 letter further informed the appellant of 
the need to submit or identify medical evidence showing the 
severity of the veteran's service-connected disabilities.  
Thus, the December 2004 letter adequately informed the 
appellant of the information and evidence not of record that 
is necessary to substantiate her claim.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the December 
2004 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2004 letter notified the appellant that she 
"must give us enough information about the evidence so that 
we can request it from the person or agency that has it . . . 
[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [if] the evidence or 
information is in your possession, please sent it to us."  
This request substantially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, the appellant is represented by an experienced 
attorney who is undoubtedly familiar with the VCAA.

Review of the record reveals that the appellant was not 
provided with notice of the VCAA prior to the initial 
adjudication of her claim.  The appellant's attorney has made 
much of this fact, arguing that because proper VCAA notice 
was not sent to the appellant prior to the initial 
adjudication of her claim, the November 2002 rating decision 
is void ab initio, and as a result the case should be 
remanded so that an additional rating decision can be issued.  
See Notice of Disagreement, dated September 23, 2003.  No 
legal authority was presented in support of this contention.

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, however, the appellant was provided with VCAA notice 
via the December 2004 VCAA letter.  Her claim was then 
readjudicated in the January 2005 SOC, after she was provided 
with the opportunity to submit evidence and argument in 
support of her claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the appellant in proceeding to 
consider her claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the appellant received such notice and was given the 
opportunity to respond.  Although her counsel has presented 
extensive argument to the effect that the November 2002 
rating decision was somehow invalid because it was issued 
prior to the mailing of the VCAA notice letter (without 
citing to any legal authority in support of his position), he 
has pointed to no specific prejudice resulting from the 
timing of the VCAA notice.  

Counsel also contends that the November 2002 rating decision 
and the January 2005 were inadequate in that they did not 
address the issue of TDIU on an extraschedular basis.  
Counsel further suggests that the January 2005 SOC was 
defective in that it failed to identify 38 C.F.R. § 3.340(a) 
and 4.16(b) as applicable to the instant claim, and that as a 
result, the case should be remanded to the RO for 
readjudication after appropriate notice action is undertaken.  

Despite counsel's arguments to the contrary, the January 2005 
SOC did in fact include the provisions of 38 C.F.R. 
§ 4.16(b).  In any event, any claimed notice deficiency 
regarding TDIU is rendered moot by the Board's grant of this 
benefit.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran was already service connected for PTSD at the 
time of his death.  The appellant has received proper notice 
as to element (4), degree of disability, and in any event her 
attorney is clearly aware of what is required of appellants 
and of VA.  Moreover, as will be discussed in detail below, 
the Board is granting an increased rating for PTSD and 
entitlement to TDIU for purposes of accrued benefits.  It is 
not the Board's responsibility to assign effective dates in 
the first instance.  The Board is confident that prior to its 
assignment of an effective date for the increased rating 
and/or TDIU, the RO will provide the appellant and her 
attorney with appropriate notice under Dingess.  

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this case rests on 
evidence which was in the file, or was constructively in the 
file, at the time of the veteran's death.  The evidence of 
record includes extensive VA and private treatment records as 
well as the report of an August 1999 VA psychiatric 
examination.  There is no indication that all VA treatment 
records have not been obtained.  The appellant and her 
attorney have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

The following law and regulations are generally applicable to 
each matter on appeal.  Additional law and regulations will 
be set forth in the discussion of the specific issues on 
appeal.

Accrued benefits

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2005); see also Jones v. Brown, 8 Vet. 
App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

A TDIU claim is a claim for increased compensation.  See Hurd 
v. West, 13 Vet. App. 449 (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to an increased disability rating for PTSD 
for purposes of accrued benefits.

Pertinent law and regulations 

Increased ratings

The law and regulations generally pertaining to increased 
disability ratings has been set out above and will not be 
repeated.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  [The same 
schedular criteria were in effect at the time the veteran 
filed his claim.]

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Analysis

The appellant contends, for the purposes of her entitlement 
to accrued benefits, that 
a disability rating in excess of 30 percent was warranted for 
the veteran's service-connected PTSD.



Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology was the result of both his service-connected PTSD 
and non service-connected alcohol abuse.  The Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

The medical evidence in the instant case does not 
successfully differentiate between the symptomatology 
associated with the veteran's PTSD and that resulting from 
his alcohol abuse.  In fact, the medical evidence indicates 
that the veteran's abuse of alcohol was the product of his 
PTSD.  Several mental health professionals noted that the 
veteran used alcohol to "self-medicate" his PTSD symptoms 
and to assuage the pain caused by intrusive recollections of 
his Vietnam experience.  Frequent reference is also made to 
the veteran's reports that he routinely drank to help him 
sleep in the face of frequent traumatic dreams about Vietnam 
during periods of sobriety.  None of the medical evidence of 
record suggests that the veteran's PTSD and alcoholism were 
separate and unrelated, and no mental health professional has 
attempted to distinguish between the symptomatology 
associated with each condition.  

The Board will attribute all of the veteran's psychiatric 
symptoms to his service-connected PTSD.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder was rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD] (2005) at the time of 
his death.  Diagnostic Code 9411 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case (PTSD).  However, with the exception of eating 
disorders, all mental disorders including PTSD are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and neither the appellant nor her attorney 
has requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

At the time of his death, the veteran's PTSD was evaluated as 
30 percent disabling.  After reviewing the medical record, 
however, the Board believes that the veteran's PTSD 
symptomatology more closely approximated that necessary for 
the assignment of a 70 percent disability rating.  

As noted above, in order to warrant a 70 percent rating, 
difficulty in adapting to stressful circumstances (including 
in a work or a worklike setting) and inability to establish 
and maintain effective relationships must be demonstrated.  
Such evidence is plentiful in this case.  The record reflects 
that the veteran had a long history of difficulty adapting to 
stressful situations on the job, and had significant problems 
interacting with both supervisors and peers in the workplace.  
Such difficulties led the veteran to retire from his full-
time job from as a maintenance worker at a VA hospital when 
he was in his mid-forties.  Psychiatric treatment records 
around this time reflect the veteran's complaints of conflict 
with his boss and coworkers and significant job-related 
anxiety.  The record further indicates that the veteran took 
considerable time off before his retirement, sometimes 
lasting several weeks at a stretch, due to psychiatric 
problems

Following his early retirement from VA, the veteran tried a 
part-time maintenance position at a grocery store.  He 
apparently fared little better in this position, as treatment 
records indicate that he continued to complain of significant 
job-related anxiety and problems in getting along with 
coworkers.  He was eventually terminated from this position 
in January 2000 due to excessive drinking.  He did not work 
again prior to his demise.  

It also appears from the record that the veteran was equally 
unsuccessful in maintaining effective relationships outside 
of the workplace.  Treatment records reveal that the veteran 
experienced significant social isolation, withdrew from 
social interaction of any kind, and remarked that he did not 
feel close to anyone.  Instead, the veteran reported that 
people routinely described him as "cold" and "uninvolved."  
At home, he reported being irritable and having frequent 
conflict with his spouse and other family members.  Several 
bouts of in/outpatient psychiatric care were initiated by the 
veteran only after the appellant (his second spouse) 
threatened to leave him.  

Several other factors lead the Board to conclude that a 70 
percent rating is warranted.  In the year and a half before 
his death, the veteran was hospitalized on two separate 
occasions for psychiatric reasons.  The veteran was first 
hospitalized for approximately two weeks in May 1999 
primarily for treatment of an exacerbation in PTSD 
symptomatology.  His GAF score at the time of admission was 
noted to be 31, with the highest score in the prior year 
being 34.  Such scores are congruent with severe psychiatric 
illness.  See DSM-IV; 38 C.F.R. § 3.140 [noting that GAF 
scores between 31 and 40 reflect major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood].  
The veteran was again hospitalized shortly after losing his 
job in early 2000, this time primarily due to alcohol abuse.  
GAF scores leading to this hospitalization ranged from 28 to 
a high of 50 (the only exception being on VA examination in 
August 1999 where a score of 57 was reported), again 
reflective of severe psychiatric difficulty.  The veteran 
further reported experiencing auditory hallucinations on the 
eve of his 2000 hospitalization, and reported significant 
problems with memory and concentration. 

In short, the record reflects that prior to the veteran's 
demise, his PTSD was productive of severe impairment in 
social and occupational functioning, two separate psychiatric 
hospitalizations in less than a year, and GAF scores 
reflective of significant impairment in most areas.  As such, 
the Board believes that a 70 percent rating under Diagnostic 
Code 9411 is warranted.

While the Board finds that the criteria necessary for a 70 
percent rating have been met, it does not believe that a 
higher schedular rating of 100 percent is warranted.  As 
discussed in the law and regulations section above, a 100 
percent rating is reflective of extremely severe psychiatric 
pathology.  In this case, the evidence simply does not show 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.  

To the contrary, the medical evidence of record reveals no 
impairment of thought process or communication.  Although the 
veteran's stream of thought and speech were noted to be 
occasionally interrupted by anxiety or blocking, the record 
reflects the consistent conclusion of the veteran's 
caregivers that a thought disorder was not present.  The same 
clinicians routinely reported that the veteran was oriented 
in all spheres, was able to comprehend abstractions, was of 
average intellect, and exhibited no looseness of 
associations.  The veteran was also noted to be able to 
maintain minimal personal hygiene (indeed, the report of an 
August 1999 VA psychiatric examination described him as 
clean, with adequate hygiene) and manage the basic activities 
of daily living.  The record is also completely negative for 
any history of violence, or suicidal or homicidal ideation.  
His impulse control was described as good during the August 
1999 VA examination.  Moreover, no delusional behavior was 
noted and only a single report of auditory hallucinations is 
of record.  

In short, the objective evidence in the instant case reveals 
a disability picture consistent with a 70 percent rating 
under the schedular criteria; it does not disclose the 
extreme impairment of thought processes required for the 
assignment of a 100 percent rating.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD did not change appreciably over the period between July 
1, 1999, when service connection was granted, and the 
veteran's death in September 2000.  Crucially, at no time 
during this period did the veteran exhibit symptoms which 
would allow for the assignment of a 100 percent disability 
rating, even in connection with his psychiatric 
hospitalizations.  The August 1999 VA examination assigned a 
GAF of 57, which is hardly consistent with a 100 percent 
rating.  Reports rendered in connection with the psychiatric 
hospitalizations make it clear that the veteran was lucid, 
aware of his circumstances and was not a threat to himself or 
to others.    

Based on the record, the Board finds that a 70 percent 
disability rating is properly assigned for the entire period.

Extraschedular consideration

The appellant's attorney has, at various times, suggested 
that an extraschedular rating was warranted.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issues on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

Neither the appellant nor her attorney has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for PTSD.  Although he was 
hospitalized for psychiatric reasons on two occasions in the 
year and a half before his death, these appear to be the 
veteran's only two periods of inpatient treatment over his 
entire lifetime.  Indeed, it appears that the veteran's 
initial treatment for PTSD was the May 1999 hospitalization.  
In any event, each hospitalization was of relatively short 
duration, both lasting approximately two weeks.  The vast 
majority of the veteran's psychiatric treatment during the 
last year and a half of his life was on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  The 
veteran was terminated from his most recent job in January 
2000 due to psychiatric disability (primarily alcohol abuse 
secondary to PTSD).  [As will be discussed below, the Board 
is granting the appellant's accrued TDIU claim to account for 
such impairment.]  Prior to that time, the veteran was able 
to maintain regular employment, on at least a part time 
basis.  Although the veteran's history of conflict with 
coworkers and poor social skills undoubtedly impaired his 
employability, such is not reflective of any factor which 
takes the veteran outside of the norm.  Such occupational 
impairment is specifically contemplated in the 70 percent 
rating which the Board has assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the veteran's PTSD was congruent with a 70 
percent rating and no higher under the schedular criteria.  
The appellant's claim for an increased rating, for purposes 
of accrued benefits, is granted to that extent.  

2.  Entitlement to TDIU for purposes of accrued benefits.

Pertinent law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2005).

Analysis

The appellant is seeking entitlement to TDIU for purposes of 
accrued benefits.  As discussed in the law and regulations 
section above, TDIU may be awarded on a schedular or an 
extraschedular basis.

Schedular basis

Service connection is currently in effect for PTSD, for which 
the Board has assigned a 70 percent evaluation.  The veteran 
therefore meets the schedular criteria for entitlement to 
TDIU.  See 38 C.F.R. § 4.16(a) (2005) [if there is only one 
such disability, this disability shall be ratable at 60 
percent or more].  The key question before the Board is 
therefore whether, at the time of his demise, the veteran was 
unable to secure and follow a substantially gainful 
occupation.  After a review of the record, the Board finds 
that the veteran was so impaired.  As explained above, the 
veteran was terminated from his most recent job in January 
2000 due to PTSD symptoms including alcoholism.  He did not 
work again, and he died in September 2000.  

Review of the record reveals that the veteran's January 2000 
termination was not the result of an isolated incident, but 
was the culmination of declining functional ability over many 
years.  As noted above, the veteran was forced to take an 
"early retirement" from his full-time position with VA when 
he was still in his forties.  He thereafter worked only part-
time as a maintenance worker at a grocery store.  

Treatment records make it abundantly clear that such decline 
in occupational ability was a direct result of the veteran's 
PTSD symptomatology and the veteran's related problems with 
alcohol, particularly the veteran's irritability and history 
of conflict with coworkers.  Given the veteran's gradual 
decline in occupational and social functioning in the years 
prior to his termination, his two psychiatric 
hospitalizations less than a year before his termination, his 
declining GAF scores, and increased drinking, the Board finds 
it extremely unlikely that the veteran would have been unable 
to return to regular employment had he survived his battle 
with lung cancer.  

Because the veteran's service-connected PTSD precluded 
employment, entitlement to TDIU is warranted.  The benefit 
sought on appeal is accordingly granted.

Extraschedular basis

As explained immediately above, the Board has determined that 
the veteran was entitled to TDIU on a schedular basis at the 
time of his death.  The matter of entitlement to TDIU on an 
extraschedular basis is accordingly moot.  

	
ORDER

Entitlement to an increased evaluation of 70 percent for 
PTSD, for purposes of accrued benefits, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to TDIU, for purposes of accrued benefits, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


